UNITED STATES DEPARTMENT OF AGRICULTURE

FOOD SAFETY AND INSPECTION SERVICE
WASHINGTON, DC

 

FSIS NOTICE 18-20 | 4/3/20

 

 

 

COVID-19 FUNDING USE FOR PAYROLL AND TRAVEL

|. PURPOSE

Congress has appropriated Supplemental funding for the Food Safety and Inspection Service
(FSIS) for increased costs associated with COVID-19. Congress has made this funding available
in a separate fund for FSIS and the funding will be tracked separately from regular operating
budgets/shorthand codes. This notice outlines the use of these funds for recording payroll time
and attendance and travel expenditures.

ll. BACKGROUND

As a result of the COVID-19 pandemic, FSIS has received additional funding for increased
expenditures associated with executing the FSIS mission during the pandemic. Expenditures may
include non-reimbursable overtime for in-plant staff or travel expenditures associated with re-directing
staff to cover staffing shortages.

lll. COVID-19 FUNDING GUIDANCE

A. FSIS will charge all additional incremental salary and travel costs attributable to the COVID-19
pandemic to the supplemental appropriation. Additional costs may include TDY travel, non-
reimbursable overtime, and compensation for intermittent staff. The supplemental COVID-19 funding is
expected to cover expenses incurred that are correlated with the COVID-19 crisis and would not have
been incurred if the COVID-19 crisis did not occur.

B. All expenditures normally charged operating budget/shorthand codes, such as regular salaries paid
to current employees, will remain funded by the FSIS current operating budget/shorthand codes and will
not be charged to the COVID-19 funding.

IV. PAYROLL

A. Employee payroll expenses incurred from regular operations are to continue to be charged to
existing base Appropriations funding sources, based on current guidance. Only increased expenses
associated with COVID-19 are to be charged to the supplemental COVID-19 funding.

1. Effective Date for Payroll: March 29, 2020 Pay Period 07

2. Base Pay for all staff except intermittent employees are to continue to be charged to existing
funding sources and not COVID-19 funding, even if staff are re-deployed to assist with COVID-
19 activities. The current supervisor will continue to certify time and attendance in WebTA for all
employees, including those that are re-deployed to assist the Office of Field Operations (OFO).

 

DISTRIBUTION: Electronic; All Field | NOTICE EXPIRES: 4/1/21 OPI: OPPD
Employees

Case 6:20-cv-02055-LRR-KEM Document 17-15 Filed 09/09/20 Page 1 of 4
3. Reimbursable Overtime or Holiday Pay is to be charged to current reimbursable shorthand
codes according to current policy. Reimbursable Overtime and Holiday Pay is not to be
charged to COVID-19 funding.

4. Non-Reimbursable Overtime: in-plant personnel, including CSIs and re-directed personnel
who work overtime when the plant is not in an overtime status, are to charge their non-
reimbursable overtime to the COVID-19 supplemental funding. The employee is to use the
COVID-19 shorthand code for the State and geographic location where the employee is working
and deployed. See Appendix B for list of shorthand codes.

5. Intermittent Staff: As of the effective date of this document, all intermittent staff time are to be
charged to COVID-19 funding and shorthand codes unless it is reimbursable overtime. All
intermittent employees are to charge the appropriate supplemental funding shorthand code
associated with the geographic location or State of their deployment for all base pay, as well as
non-reimbursable overtime (NROT). See Appendix B for list of shorthand codes.

6. Time and Attendance Certification: Current supervisors in WebTA are to continue to certify
time and attendance in WebTA for all employees, including those that have been re-deployed to
assist the Office of Field Operations (OFO).

 

 

 

 

 

Payroll COVID-19 Guidance
Current Funding Sources COVID-19 Funding
Base Pay except Intermittent Staff Non-Reimbursable Overtime
Reimbursable Overtime Intermittent Staff
Holiday Pay

 

 

 

 

V. TDY TRAVEL

A. Travel associated with normal or routine business is to continue to be charged to the program’s
regular operating budget.

B. COVID-19 funding is to be used for travel for employee’s TDY travel to cover personnel shortages
due to the pandemic. Employees are to charge their transportation; M&IE, and alt other travel related
costs, as authorized under the Federal Travel Regulations (FTR), to the COVID-19 funding and
shorthand codes associated with the destination location. This includes OFO personnel who are in
plant and are being shifted to other in plant positions, staff reassigned from other program offices, and
intermittent staff. Local travel to perform routine assignments, such as CSI patrol assignments, is not to
be charged to COVID-19 funds.

C. CONCUR TDY Approval: TDY travel related to COVID-19 should be approved in CONCUR by the
employee's current travel approvers.

VI. QUESTIONS

Refer questions to the Financial Service Center (FSC), OCFO at FSCGeneral@USDA.Gov.

Judd [blob

Acting Assistant Administrator
Office of Policy and Program Development

Case 6:20-cv-02055-LRR-KEM Document 17-15 Filed 09/09/20 Page 2 of 4
Appendix A: COVID-19 Code Use

 

 

 

 

 

 

 

 

 

 

 

 

Base Pay Intermittent Non- Reimbursable Routine COVID Travel
Staff Base Reimbursable Overtime and Travel (TDY and Local)
Pay Overtime Holiday pay
Description | » OFO Fulltime | ¢ All ° In plant In plant Regular ° Travel to
employees Intermittent personnel personnel travel backfill for
e Temporary Base Pay (Including CSI (Including related to personnel
reassignments and intermittent) mission shortages
Intermittent) working (non- (OFO or
working reimbursable COVID) temporary
overtime overtime or reassignments)
where the holidays e All Intermittent
plant is NOT based on staff travel
in an overtime current
status reimbursable
e OFO Full-time policy
employees OFO Full-time
e Temporary employees
reassignments Temporary
reassignments
Shorthand | « Existing e COVID-19 e COVID-19 Existing Existing « COVID-19
Code Program Shorthand Shorthand Program Program Shorthand
Shorthand Codes for Codes for Reimbursable Shorthand Codes for
Codes State State Shorthand Codes State Assigned
Assigned Assigned Codes
Approver e Current e Current e Current Current Current » Current
Supervisor Supervisor Supervisor Supervisor Approver Approver (even
(even for (even for (even for (even for for reassigned
reassigned reassigned reassigned reassigned staff)*
staff)* staff)* staff)* staff)*
3

Case 6:20-cv-02055-LRR-KEM Document 17-15 Filed 09/09/20 Page 3 of 4

 
Appendix B: COVID-19 Payroll and Travel Shorthand Codes
ES CODES

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5BMCVDO Alaska COVID-19 AK SAL & EXP MISSION SUPPORT
5VCCVDO Alabama COVID-19 AL SAL & EXP MISSION SUPPORT
5FBCVDO Arkansas COVID-19 AR SAL & EXP MISSION SUPPORT
5BNCVDO American Samoa COVID-19 AS SAL & EXP MISSION SUPPORT
5ACCVDO Arizona COVID-19 AZ SAL & EXP MISSION SUPPORT
5ABCVDO California COVID-19 CA SAL & EXP MISSION SUPPORT
5BBCVDO Colorado COVID-19 CO SAL & EXP MISSION SUPPORT
5NDCVDO Connecticut COVID-19 CT SAL & EXP MISSION SUPPORT
STLCVDO District of Columbia |COVID-19 DC SAL & EXP MISSION SUPPORT
5THCVDO Delaware COVID-198 DE SAL & EXP MISSION SUPPORT
5BACVDO Denver COVID-19 DENV SAL & EXP MISSION SUPPORT
5UCCVDO Florida COVID-19 FL SAL & EXP MISSION SUPPORT
5UBCVDO Georgia COVID-19 GA SAL & EXP MISSION SUPPORT
5BTCVDO Guam COVID-19 GU SAL & EXP MISSION SUPPORT
5BECVDO Hawaii COVID-19 HI SAL & EXP MISSION SUPPORT
5DBCVDO towa COVID-19 IA SAL & EXP MISSION SUPPORT
5BFCVDO \daho COVID-19 ID SAL & EXP MISSION SUPPORT
5MBCVDO Illinois COVID-19 IL SAL & EXP MISSION SUPPORT
5MCCVDO Indiana COVID-19 IN SAL & EXP MISSION SUPPORT
5FCCVDO Kansas COVID-19 KS SAL & EXP MISSION SUPPORT
5VECVDO Kentucky COVID-19 KY SAL & EXP MISSION SUPPORT
5HDCVDO Louisiana COVID-19 LA SAL & EXP MISSION SUPPORT
5NECVDO Massachusetts COVID-19 MA SAL & EXP MISSION SUPPORT
5TDCVDO Maryland COVID-19 MD SAL & EXP MISSION SUPPORT
5NFCVDO Maine COVID-19 ME SAL & EXP MISSION SUPPORT
5MECVDO Michigan COVID-19 MI SAL & EXP MISSION SUPPORT
5DCCVDO Minnesota COVID-19 MN SAL & EXP MISSION SUPPORT
5FDCVDO Missouri COVID-19 MO SAL & EXP MISSION SUPPORT
5BUCVDO Norther Mariana Islands |COVID-19 MP SAL & EXP MISSION SUPPORT
5VBCVDO Mississippi COVID-19 MS SAL & EXP MISSION SUPPORT
5BCCVDO Montana COVID-19 MT SAL & EXP MISSION SUPPORT
5TBCVDO North Carolina COVID-19 NC SAL & EXP MISSION SUPPORT
5DDCVDO North Dakota COVID-19 ND SAL & EXP MISSION SUPPORT
5BRCVDO Nebraska COVID-19 NE SAL & EXP MISSION SUPPORT
5NLCVDO New Hampshire COVID-19 NH SAL & EXP MISSION SUPPORT
5TCCVDO New Jersey COVID-19 NJ SAL & EXP MISSION SUPPORT
5HCCVDO New Mexico COVID-19 NM SAL & EXP MISSION SUPPORT
SADCVDO Nevada COVID-19 NV SAL & EXP MISSION SUPPORT
5NCCVDO New York COVID-19 NY SAL & EXP MISSION SUPPORT
5MDCVDO Ohio COVID-19 OH SAL & EXP MISSION SUPPORT
5HECVDO Oklahoma COVID-19 OK SAL & EXP MISSION SUPPORT
5BDCVDO Oregon COVID-19 OR SAL & EXP MISSION SUPPORT
5NBCVDO Pennsylvania COVID-19 PA SAL & EXP MISSION SUPPORT
S5UDCVDO Puerto Rico COVID-19 PR SAL & EXP MISSION SUPPORT
5NHCVDO Rhode Island COVID-19 RI SAL & EXP MISSION SUPPORT
5UFCVDO South Carolina COVID-19 SC SAL & EXP MISSION SUPPORT
5DECVDO South Dakota COVID-19 SD SAL & EXP MISSION SUPPORT
5VDCVDO Tennessee COVID-19 TN SAL & EXP MISSION SUPPORT
5HBCVDO Texas COVID-19 TX SAL & EXP MISSION SUPPORT
S5BHCVDO Utah COVID-19 UT SAL & EXP MISSION SUPPORT
5TECVDO Virginia COVID-19 VA SAL & EXP MISSION SUPPORT
5UECVDO Virgin Islands COVID-19 Vi SAL & EXP MISSION SUPPORT
5NMCVDO Vermont COVID-19 VT SAL & EXP MISSION SUPPORT
5BLCVDO Washington COVID-19 WA SAL & EXP MISSION SUPPORT
S5DFCVDO Wisconsin COVID-19 WI SAL & EXP MISSION SUPPORT
5TFCVDO West Virginia COVID-19 WV SAL & EXP MISSION SUPPORT
5BPCVDO Wyoming COVID-19 WY SAL & EXP MISSION SUPPORT
4

Case 6:20-cv-02055-LRR-KEM Document 17-15 Filed 09/09/20 Page 4 of 4
